

Exhibit 10.3






May 15, 2018


Lane Walker




Dear Lane,


I am pleased to offer you the position of President, Energy Group at CIRCOR
International, Inc. ("CIRCOR" or the "Company"). In this role, you will report
directly to Scott Buckhout, President and CEO.


Your 'Total Rewards and Compensation' for this position will include the
following components:


•
Base salary: $410,000 annually, as earned, which is paid every two weeks
(subject to all applicable federal, state, and local withholding).



•
Short Term Incentive (STI): Beginning in 2018, you will be eligible to
participate in the Company's Short-Term Incentive Plan ("STI Plan"). Your target
bonus will be

60% of your base salary. For 2018, we will guarantee a minimum payout of your
pro­
rated target bonus covering the period between your start date and end December
2018. More information about the STI Plan design will be provided to you
separately.


•
Long Term Incentive (LTI): Beginning in 2019, you will be eligible to
participate in the Company's Long-Term Incentive Plan ("LTI Plan") initially
targeted at $287,000. Under the LTl Plan, the Compensation Committee typically
makes annual equity awards in the first quarter. Your actual grant can vary
based on individual performance. The total LTl award value is comprised of 50%
Performance-based Stock Units, 25% Restricted Stock Units ("RSUs") and 25% Stock
Options. The vesting period for all equity awards is one third per year over a
three-year period.



•
Sign-On Equity Grant: Upon commencement of your employment, you will receive an
LTl Award valued at $450,000 comprised 100% of RSUs.



•     Sign-on Bonus: You will be eligible to receive a lump sum sign-on bonus of
$170,000 to be paid in your first paycheck following 30 days of employment
(subject to all applicable federal, state and local withholding). Should you
voluntarily terminate from the Company prior to completion of two years of
employment, you will be responsible to pay back all of this bonus upon your
termination.


•
Management Stock Purchase Plan (MSPP): You will be eligible to participate in
the Company's Management Stock Purchase Plan ("MSPP"). Annually, you may pre­
select to defer up to 100% of the amount of your actual annual STI bonus into
the receipt of RSUs. The number of RSUs granted is calculated based on the
amount of bonus deferred divided by that number which represents a discount of
33% from the



at the conclusion of two days from the date on which the Company releases its
previous year's financial results). These RSUs vest at the end of a three-year
period from the date of grant provided you are still employed by the Company at





--------------------------------------------------------------------------------




that time. In addition, you can elect to defer the receipt of the actual shares
of ClRCOR stock until a future date.


•
Car Allowance: You will be eligible to receive a car allowance of $12,000 per
year which will be paid out every two weeks to compensate for using your
personal vehicle for business purposes (subject to all applicable federal, state
and local withholding).



•
Relocation Expenses: Under CIRCOR's relocation benefits policy, you will be
entitled to relocation benefits up to $125,000 (subject to all applicable
federal, state, and local withholding). Specific policy guidelines are included
in your relocation agreement which we will send to you upon acceptance. CIRCOR
will provide you with the services of our premier relocation company. Should you
voluntarily terminate from the Company prior to completion of two years of
employment, you will be responsible to pay back these relocation expenses at a
pro-rated amount, per the Relocation Policy.



•
Vacation: You will be eligible for four weeks of annual vacation, accrued on a
per pay period basis beginning immediately, with accrued balance available for
use in accordance with provisions of the prevailing policy.



•
Benefits: You will be eligible to participate in the CIRCOR benefit plans
(medical, dental, vision) effective as of your date of hire. Please note for any
benefits governed by formal plan documents and summary plan descriptions, the
terms of those documents govern. To the extent that any information regarding
benefits in this letter conflicts with the actual plan documents and summary
plan descriptions, those documents control. The Company reserves the right to
modify, amend, or terminate any benefit plan or its contributions to any benefit
plan at any time.



•
Severance: The Company will enter into a Severance Agreement with you under
which, in the event that your employment is terminated without "cause" or you
resign for "good reason", you will be entitled to a severance payment equal to
(1) times

your annual base salary plus pro-rated short-term incentive bonus. The Severance
Agreement would also provide for continued proportionate health and dental
coverage contributions for a 12-month period if you elect COBRA benefits.


at the conclusion of two days from the date on which the Company releases its
previous year's financial results). These RSUs vest at the end of a three-year
period from the date of grant provided you are still employed by the Company at
that time. In addition, you can elect to defer the receipt of the actual shares
of CIRCOR stock until a future date.


•
Car Allowance: You will be eligible to receive a car allowance of $12,000 per
year which will be paid out every two weeks to compensate for using your
personal vehicle for business purposes (subject to all applicable federal, state
and local withholding).



•
Relocation Expenses: Under CIRCOR's relocation benefits policy, you will be
entitled to relocation benefits up to $125,000 (subject to all applicable
federal, state, and local withholding). Specific policy guidelines are included
in your relocation agreement which we will send to you upon acceptance. CIRCOR
will p






--------------------------------------------------------------------------------




rovide you with the services of our premier relocation company. Should you
voluntarily terminate from the Company prior to completion of two years of
employment, you will be responsible to pay back these relocation expenses at a
pro-rated amount, per the Relocation Policy.


•
Vacation: You will be eligible for four weeks of annual vacation, accrued on a
per pay period basis beginning immediately, with accrued balance available for
use in accordance with provisions of the prevailing policy.



•
Benefits: You will be eligible to participate in the CIRCOR benefit plans
(medical, dental, vision) effective as of your date of hire. Please note for any
benefits governed by formal plan documents and summary plan descriptions, the
terms of those documents govern. To the extent that any information regarding
benefits in this letter conflicts with the actual plan documents and summary
plan descriptions, those documents control. The Company reserves the right to
modify, amend, or terminate any benefit plan or its contributions to any benefit
plan at any time.



•
Severance: The Company will enter into a Severance Agreement with you under
which, in the event that your employment is terminated without "cause" or you
resign for "good reason", you will be entitled to a severance payment equal to
(1) times

your annual base salary plus pro-rated short-term incentive bonus. The Severance
Agreement would also provide for continued proportionate health and dental
coverage contributions for a 12-month period if you elect COBRA benefits.




checks and screenings listed before you resign from your current employer. You
will be required to sign the Code of Conduct and Business Ethics and the
Invention and Trade Secret and the Insider Trading agreements. As an employee of
CIRCOR, your employment will be on an "at will" basis. There is no expressed or
implied contract for any specific or definite period of employment. You and the
Company are free to terminate your employment for any or no reason, with or
without cause or notice. Neither this offer letter nor any other written or
verbal communications create a contract of employment or a promise of employment
for any specific or definite duration. "At will" employment permits the Company
to change the terms and conditions of employment at any time with or without
cause or notice, including but not limited to termination, demotion, promotion,
transfer, compensation, benefits, duties, and location of work. While
supervisors and managers have certain hiring authority, no supervisor or manager
of the Company except the Company's President and Chief Executive Officer has
authority to alter the "at-will relationship" or to bind the Company to any
employment contract for any specified period of time with any employee.





























--------------------------------------------------------------------------------




Lane, I am looking forward to having you join our team. You will be an asset as
we move forward in the continued growth of the organization. The start date for
this position will be on a mutually agreed upon date. Please confirm your
acceptance of this offer by signing and returning one copy of this offer and
your new hire paperwork, by scan and email to Marsha.Taylor@circor.com. This
offer of employment is valid through 5 business days, unless other arrangements
are made. Please do not hesitate to contact me if you have questions and/or
points of clarification.


Very truly yours,


/s/ Andrew Farnsworth


Andrew Farnsworth
Chief Human Resources Officer




I accept your offer of employment based on the terms and conditions set forth
above.


/s/ Lane Walker
May 15, 2018
Lane Walker
Date








